In an action to recover damages for a violation of section 1983 of title 42 of the United States Code, prima facie tort, intentional infliction of mental distress, civil conspiracy and libel, plaintiff appeals from an order of the Supreme Court, Orange County (Stolarik, J.), dated January 31, 1984, which denied his motion to vacate defendants Gershel, Tomita and Bloom’s demand for a bill of particulars.
Order affirmed, with costs.
Where a complaint charges conspiracy, defendants are entitled to extensive particulars (Dwyer v Byrne, 280 App Div 864). *839Defendants Gershel, Tomita and Bloom’s request for the substance of the alleged defamatory statements and the names of persons to whom the communications were made is proper (Cromwell v Norton, 235 App Div 546, citing Mason v Clark, 75 App Div 460). They are also entitled to an itemization in a bill of particulars of special damages (Von Ludwig v Schiano, 23 AD2d 789), and to the general description of plaintiff’s attorneys’ work which was the basis of the second cause of action of plaintiff’s amended verified complaint demanding legal fees. Mollen, P. J., Titone, Thompson and Weinstein, JJ., concur.